Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perez (US 3,783,635).
Regarding claim 11, Perez discloses a wire (28) for coupling an evaporator tube (14) to a heater tube (20), the wire comprising:
a first evaporator tube receiving section (36) configured to wrap about a portion of a circumference of said evaporator tube (14);
a first heater tube receiving section configured to wrap about a portion of a circumference said heater tube (portion of wire 28 wrapping about heater 20 is apparent from figure 2); and
a first spacer section (32) that extends between the first evaporator tube receiving section and the first heater tube receiving section and inhibits movement of the first evaporator tube receiving section relative to the first heater tube receiving section, wherein the first evaporator tube receiving section is configured to contact said evaporator tube (14) and the first heater tube receiving section is configured to contact said heater tube (20), such that movement of said heater tube toward and away from said evaporator tube is inhibited (as the wire is in place to secure the heater to the evaporator relative movement is inhibited).
Regarding claim 12, Perez further discloses
a second heater tube receiving section configured to wrap about a portion of the circumference of said heater tube (as shown in Perez each wire clip 28 has first and second portions corresponding to opposed sides of respective heater 20 and tube 14; the second heat tube receiving section therefor refers to the other of the respective sections);
a connecting section (30) that extends between the first and second heater tube receiving sections;
a second evaporator tube receiving section configured to wrap about a portion of the circumference of said evaporator tube (as shown in Perez each wire clip 28 has first and second portions corresponding to opposed sides of respective heater 20 and tube 14; the second evaporator tube receiving section therefor refers to the other of the respective sections);
a second spacer section (32) that extends between the second evaporator tube receiving section and the second heater tube receiving section and is configured to inhibit movement of the second evaporator tube receiving section relative to the second heater tube receiving section.
Regarding claim 14, Perez discloses the wire extends from a first end to a second end, and wherein the first evaporator tube receiving section (36) is disposed proximate to the first end, the second evaporator tube receiving section (36) is disposed proximate to the second end, and the first and second heater tube receiving sections (near 34) are disposed between the first and second evaporator tube receiving sections (36).
Regarding claim 15, Perez discloses the first evaporator tube receiving section is substantially semicircular (as shown in figure 2 of Perez the section corresponds to the circular tube 14), and the first heater tube receiving section is substantially semicircular (as shown in figure 2 of Perez the section corresponds to the circular heater 20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smitte et al (US 4,580,623), in view of Perez (US 3,783,635), and Jung (US 10,254,038).
Regarding claim 1, Smitte discloses a refrigeration unit comprising:
a serpentine evaporator tube (32) having a plurality of elongated portions (40 and 42) and a plurality of U-shaped bends (38) that connect the elongated portions;
a heater tube (26) in a spaced relationship with the serpentine evaporator tube (32) and comprising:
a bottom portion (68 and 70) that extends generally parallel to at least one of the plurality of elongated portions (40 and 42); and
a side portion (66) that extends upward from the bottom portion generally perpendicular to the at least one elongated portion (68 and 70);
a bracket (58 and 60) comprising:
a first panel (panel having lug 62)
a second panel that extends outward from a corner (corner associated with lug 62), wherein the second panel defines at least one aperture configured to receive at least one of the plurality of U-shaped bends of the serpentine evaporator tube therethrough (figure 2 shows apertures for the passage of evaporator pipes), and a recess (64) configured to receive the bottom portion of the heater tube (26) therein.
Smitte lacks a wire as claimed.
Perez discloses a wire (28) that couples an elongated portion of the serpentine evaporator tube (14) to a heater tube (20), the wire comprising:
a first evaporator tube receiving section (36) that wraps about a portion of a circumference of the at least one elongated portion of the serpentine evaporator tube (14);
a first heater tube receiving section that wraps about a portion of a circumference of the bottom portion of the heater tube (portion of wire 28 wrapping about heater 20 is apparent from figure 2); and
a first spacer section (32) that extends between the first evaporator tube receiving section and the first heater tube receiving section and is configured to inhibit movement of the first evaporator tube receiving section relative to the first heater tube receiving section, wherein the first evaporator tube receiving section contacts the at least one elongated portion of the first serpentine evaporator tube (14) and the first heater tube receiving section contacts the heater tube (20), such that movement of the bottom portion of the heater tube toward and away from the at least one elongated portion of the serpentine evaporator portion is inhibited (as the wire is in place to secure the heater to the evaporator relative movement is inhibited).
It would have been obvious to one of ordinary skill in the art to have provided Smitte with the wire as taught by Perez in order to support the bottom portion of the heater and provide for good heat transfer relationship between the heater and evaporator. 
Smitte lacks the first panel of the bracket as claimed.
Jung discloses a bracket (33) for supporting both an evaporator (30) and a heater (34), the bracket comprising a first panel (332 of figure 6) that extends from a corner to contact a surface that is distal from the corner and to contact a side portion of the heater tube (figure 6 shows the first panel contacts and supports the heater tube).
It would have been obvious to one of ordinary skill in the art to have provided Smitte with the first panel as taught by Jung in order to support the vertically extending portion of the heater and thereby provide increased robustness.
Regarding claim 2, Smitte as modified further discloses the wire (provided by Perez) further comprises:
a second heater tube receiving section that wraps about a portion of the circumference of the bottom portion of the heater tube (as shown in Perez each wire clip 28 has first and second portions corresponding to opposed sides of respective heater 20 and tube 14; the second heat tube receiving section therefor refers to the other of the respective sections);
a connecting section (30) that extends between the first and second heater tube receiving sections;
a second evaporator tube receiving section that wraps about a portion of the circumference of the at least one elongated portion of the serpentine evaporator tube (as shown in Perez each wire clip 28 has first and second portions corresponding to opposed sides of respective heater 20 and tube 14; the second evaporator tube receiving section therefor refers to the other of the respective sections);
a second spacer section (32) that extends between the second evaporator tube receiving section and the second heater tube receiving section and is configured to inhibit movement of the second evaporator tube receiving section relative to the second heater tube receiving section.
Regarding claim 3, Smitte and Perez disclose the first heater tube receiving section (near 34) is a first distance from the first evaporator tube receiving section (36), and the second heater tube receiving section (near 34) is a second distance from the second evaporator tube receiving section (36). Perez further discloses that the wire clips may be modified in length to connect to a different row of heat exchange tubes (3:28-33). It would have been obvious to one of ordinary skill in the art to have provided the first distance to be greater than the first in order to connect to both the first and second rows of evaporator tubes as suggested by alternative Perez in order to increase stability by adding an additional row to the securing of the heater tube.
Regarding claim 4, Smitte as modified further discloses the wire (provided by Perez) extends from a first end to a second end, and wherein the first evaporator tube receiving section (36) is disposed proximate to the first end, the second evaporator tube receiving section (36) is disposed proximate to the second end, and the first and second heater tube receiving sections (near 34) are disposed between the first and second evaporator tube receiving sections (36).
Regarding claim 5, Smitte as modified further discloses (in regard to the wire provided by Perez) the first evaporator tube receiving section is substantially semicircular (as shown in figure 2 of Perez the section corresponds to the circular tube 14), and the first heater tube receiving section is substantially semicircular (as shown in figure 2 of Perez the section corresponds to the circular heater 20).
Regarding claim 6, Smitte as modified further discloses the first panel (provided by Jung) extends from the corner a first direction (as modified element 332 of figure 6 of Jung extends in the horizontal direction) and the second panel extends from the corner in a second direction (vertical direction), wherein the first direction is substantially perpendicular to the second direction.
Regarding claim 7, Smitte discloses the at least one aperture (for receiving the refrigerant tube) defined by the second panel is positioned between the corner and the recess (as shown in figure 3 a refrigerant tube, and therefor recess, is below the corner of 62 and above the recess 64 for the heater 26).
Regarding claim 8, Smitte discloses the second panel comprises a foot (bottom-most portion of the second panel is regarded as the foot) positioned distally from the corner, the foot having a top side that defines the recess (64) and a bottom side that is further than the top side from the corner.
Regarding claim 9, Smitte discloses the top side of the foot defines at least one depression configured to cradle a portion of the circumference of the bottom portion of the heater tube (as shown in figure 4 the foot includes the recess 64 that cradles the bottom portion of the heater tube).
Regarding claim 10, Smitte discloses the at least one aperture defined by the second panel is oblong (shown in figure 2).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez (US 3,783,635),
Regarding claim 13, Smitte and Perez disclose the first heater tube receiving section (near 34) is a first distance from the first evaporator tube receiving section (36), and the second heater tube receiving section (near 34) is a second distance from the second evaporator tube receiving section (36). Perez further discloses that the wire clips may be modified in length to connect to a different row of heat exchange tubes (3:28-33). It would have been obvious to one of ordinary skill in the art to have provided the first distance to be greater than the first in order to connect to both the first and second rows of evaporator tubes as suggested by alternative Perez in order to increase stability by adding an additional row to the securing of the heater tube.
Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smitte et al (US 4,580,623) and Jung (US 10,254,038).
Regarding claim 16, Smitte discloses a refrigeration unit comprising:
a serpentine evaporator tube (32) having a plurality of elongated portions (40 and 42) and a plurality of U-shaped bends (38) that connect the elongated portions;
a heater tube (26) in a spaced relationship with the serpentine evaporator tube (32) and comprising:
a bottom portion (68 and 70) that extends generally parallel to at least one of the plurality of elongated portions (40 and 42); and
a side portion (66) that extends upward from the bottom portion generally perpendicular to the at least one elongated portion (68 and 70);
a bracket (58 and 60) comprising:
a first panel (panel having lug 62)
a second panel that extends outward from a corner (corner associated with lug 62), wherein the second panel defines at least one aperture configured to receive at least one of the plurality of U-shaped bends of the serpentine evaporator tube therethrough (figure 2 shows apertures for the passage of evaporator pipes), and a recess (64) configured to receive the bottom portion of the heater tube (26) therein.
Smitte lacks the first panel of the bracket as claimed.
Jung discloses a bracket (33) for supporting both an evaporator (30) and a heater (34), the bracket comprising a first panel (332 of figure 6) that extends from a corner to contact a surface that is distal from the corner and to contact a side portion of the heater tube (figure 6 shows the first panel contacts and supports the heater tube).
It would have been obvious to one of ordinary skill in the art to have provided Smitte with the first panel as taught by Jung in order to support the vertically extending portion of the heater and thereby provide increased robustness.
Regarding claim 17, Smitte as modified further discloses the first panel (provided by Jung) extends from the corner a first direction (as modified element 332 of figure 6 of Jung extends in the horizontal direction) and the second panel extends from the corner in a second direction (vertical direction), wherein the first direction is substantially perpendicular to the second direction.
Regarding claim 18, Smitte discloses the at least one aperture (for receiving the refrigerant tube) defined by the second panel is positioned between the corner and the recess (as shown in figure 3 a refrigerant tube, and therefor recess, is below the corner of 62 and above the recess 64 for the heater 26).
Regarding claim 19, Smitte discloses the second panel comprises a foot (bottom-most portion of the second panel is regarded as the foot) positioned distally from the corner, the foot having a top side that defines the recess (64) and a bottom side that is further than the top side from the corner.
Regarding claim 20, Smitte discloses the top side of the foot defines at least one depression configured to cradle a portion of the circumference of the bottom portion of the heater tube (as shown in figure 4 the foot includes the recess 64 that cradles the bottom portion of the heater tube).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maeda (US 2011/0138834) bracket for support of heater
Waldschmidt (US 4,766,736 and 4,716,275) wire support of heater
Gelbard et al (US 3,678,698) wire support
Seipp et al (US 3,786,277) bracket support of heater
Candeo (US 9,874,403) bracket support of heater
O’Neal (US 4,756,358) bracket and wire support of heater
Korenz (US 3,588,151) clip support of heater
Ripley (US 2,922,017) wire support of heater
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763